Case 2:20-bk-12947-ER   Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37   Desc
                        Main Document     Page 1 of 12
                Case 2:20-bk-12947-ER                                Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                           Desc
                                                                     Main Document     Page 2 of 12
               Fill in this information to identify your case and this filing:

 Debtor 1                    Ludmila Teresa Pyter
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


 United States Bankruptcy Court for the:                     CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 Case number            2:20-bk-12947-ER                                                                                                                     Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        33817 N 23rd Dr
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Phoenix                           AZ        85085-5039                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $529,500.00                 $529,500.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                   Debtor 1 only                              unknown
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                               At least one of the debtors and another           (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Investment property that the X husband purchased and manages. 33817
                                                                            N 23rd Dr
                                                                            Phoenix, AZ 85085-5039




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 2:20-bk-12947-ER                                Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                           Desc
                                                                   Main Document     Page 3 of 12
 Debtor 1        Pyter, Ludmila Teresa                                                                              Case number (if known)          2:20-bk-12947-ER
       If you own or have more than one, list here:
 1.2                                                                  What is the property? Check all that apply


       9755 W Keyser Dr
                                                                         Single-family home                               Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
       Street address, if available, or other description                                                                 Creditors Who Have Claims Secured by Property .
                                                                             Condominium or cooperative
                                                                        
                                                                            Manufactured or mobile home
                                                                                                                           Current value of the         Current value of the
       Peoria                           AZ         85383-2915               Land                                          entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                 $539,500.00                   $539,500.00
                                                                            Timeshare
                                                                                                                           Describe the nature of your ownership interest
                                                                            Other                                         (such as fee simple, tenancy by the entireties, or
                                                                      Who has an interest in the property? Check one       a life estate), if known.
                                                                            Debtor 1 only                                 unknown
                                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                               Check if this is community property
                                                                         At least one of the debtors and another             (see instructions)
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:

                                                                      Investment property that the seperated husband purchased and
                                                                      manages. 9755 W Keyser Dr
                                                                      Peoria, AZ 85383-2915


       If you own or have more than one, list here:
 1.3                                                                  What is the property? Check all that apply


       9779 W Keyser Dr
                                                                         Single-family home                               Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
       Street address, if available, or other description                                                                 Creditors Who Have Claims Secured by Property .
                                                                             Condominium or cooperative
                                                                        
                                                                            Manufactured or mobile home
                                                                                                                           Current value of the         Current value of the
       Peoria                           AZ         85383-2915               Land                                          entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                 $516,102.00                   $516,102.00
                                                                            Timeshare
                                                                                                                           Describe the nature of your ownership interest
                                                                            Other                                         (such as fee simple, tenancy by the entireties, or
                                                                      Who has an interest in the property? Check one       a life estate), if known.
                                                                            Debtor 1 only                                 unknown
                                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                               Check if this is community property
                                                                         At least one of the debtors and another             (see instructions)
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:

                                                                      Investment property that the X husband purchased and manages. 9779
                                                                      W Keyser Dr
                                                                      Peoria, AZ 85383-2915




Official Form 106A/B                                                     Schedule A/B: Property                                                                          page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 2:20-bk-12947-ER                                Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                           Desc
                                                                   Main Document     Page 4 of 12
 Debtor 1        Pyter, Ludmila Teresa                                                                              Case number (if known)          2:20-bk-12947-ER
       If you own or have more than one, list here:
 1.4                                                                  What is the property? Check all that apply


       680 Angelita Dr
                                                                         Single-family home                               Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount of any secured claims on Schedule D:
                                                                             Duplex or multi-unit building
       Street address, if available, or other description                                                                 Creditors Who Have Claims Secured by Property .
                                                                             Condominium or cooperative
                                                                        
                                                                            Manufactured or mobile home
                                                                                                                           Current value of the         Current value of the
       Prescott                         AZ         86303-5020               Land                                          entire property?             portion you own?
       City                             State           ZIP Code            Investment property                                 $539,000.00                   $539,000.00
                                                                            Timeshare
                                                                                                                           Describe the nature of your ownership interest
                                                                            Other                                         (such as fee simple, tenancy by the entireties, or
                                                                      Who has an interest in the property? Check one       a life estate), if known.
                                                                            Debtor 1 only                                 unknown
                                                                            Debtor 2 only
       County                                                               Debtor 1 and Debtor 2 only
                                                                                                                               Check if this is community property
                                                                         At least one of the debtors and another             (see instructions)
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:

                                                                      Debtor has become aware that potentialy she may have interest in this
                                                                      property 680 Angelita Dr. Prescott AZ 86303. While there seams to be a
                                                                      debt on this property, detor has no records of this debt other than its
                                                                      being servicesd by BSI Financial Services. Again, sperated husband had
                                                                      purchased and managed


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                     $2,124,102.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   No
    Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                             $0.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                    Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.       Describe.....
                                        Household Goods                                                                                                            $2,500.00



Official Form 106A/B                                                     Schedule A/B: Property                                                                          page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 2:20-bk-12947-ER                                        Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                   Desc
                                                                           Main Document     Page 5 of 12
 Debtor 1          Pyter, Ludmila Teresa                                                                                   Case number (if known)   2:20-bk-12947-ER
7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.       Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
     Yes.       Describe.....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.       Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.        Describe.....
                                            Clothes                                                                                                                 $600.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.        Describe.....
                                            Jewelry small items                                                                                                     $500.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
     Yes.       Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                             $3,600.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                          Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                              Cash on Hand                          $500.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                         page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case 2:20-bk-12947-ER                           Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                     Desc
                                                             Main Document     Page 6 of 12
 Debtor 1        Pyter, Ludmila Teresa                                                                          Case number (if known)   2:20-bk-12947-ER
17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                        17.1.    Checking Account             Cal Com (Funds Seized).                                                $1,170.00



                                        17.2.    Checking Account             Pacific City Bank                                                         $100.75



                                        17.3.    Checking Account             BBVA checking account                                                     $109.10


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                      Institution name:
                                        IRA                                   IRA                                                                  $111,000.00

                                        401(k) or Similar Plan                401(k) account                                                        $40,000.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
    Yes.      Give specific information about them...



Official Form 106A/B                                                   Schedule A/B: Property                                                               page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 2:20-bk-12947-ER                           Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                     Desc
                                                            Main Document     Page 7 of 12
 Debtor 1       Pyter, Ludmila Teresa                                                                   Case number (if known)      2:20-bk-12947-ER

                                             Life Estate at parents home in Trust no value however claiming
                                             all available homestead exemption as debtor lives there                                               $175,000.00


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.    Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.    Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.    Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
    Yes. Name the insurance company of each policy and list its value.
                                        Company name:                                          Beneficiary:                              Surrender or refund
                                                                                                                                         value:
                                        term Life Insurance no cash out value                                                                              $0.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.    Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.    Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.    Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.    Give specific information..


Official Form 106A/B                                             Schedule A/B: Property                                                                     page 6
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 2:20-bk-12947-ER                                   Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                                    Desc
                                                                      Main Document     Page 8 of 12
 Debtor 1         Pyter, Ludmila Teresa                                                                                                 Case number (if known)   2:20-bk-12947-ER

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                 $327,879.85

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $2,124,102.00
 56. Part 2: Total vehicles, line 5                                                                               $0.00
 57. Part 3: Total personal and household items, line 15                                                      $3,600.00
 58. Part 4: Total financial assets, line 36                                                                $327,879.85
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $331,479.85               Copy personal property total         $331,479.85

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $2,455,581.85




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 7
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 2:20-bk-12947-ER                          Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                            Desc
                                                              Main Document     Page 9 of 12
              Fill in this information to identify your case:

 Debtor 1                   Ludmila Teresa Pyter
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


                                                     CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES
 United States Bankruptcy Court for the:             DIVISION

 Case number           2:20-bk-12947-ER
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     Bsi Financial Services                   Describe the property that secures the claim:               $260,534.00              $516,102.00                    $0.00
         Creditor's Name
                                                  9779 W Keyser Dr, Peoria, AZ
                                                  85383-2915
                                                  Investment property that the X
                                                  husband purchased and manages.
                                                  9779 W Keyser Dr Peoria, AZ
                                                  85383-2915
                                                  As of the date you file, the claim is: Check all that
         101 N 2nd St                             apply.
         Titusville, PA 16354-2115                 Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred          2003-10                    Last 4 digits of account number       6570




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case 2:20-bk-12947-ER                            Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                      Desc
                                                              Main Document    Page 10 of 12
 Debtor 1 Ludmila Teresa Pyter                                                                             Case number (if known)   2:20-bk-12947-ER
              First Name                  Middle Name                     Last Name


 2.2    BSI Financial Services                     Describe the property that secures the claim:                    unknown          $539,000.00          $0.00
        Creditor's Name
                                                   680 Angelita Dr, Prescott, AZ
                                                   86303-5020
                                                   Debtor has become aware that
                                                   potentialy she may have interest in
                                                   this property 680 Angelita Dr.
                                                   Prescott AZ 86303. While there
                                                   seams to be a debt on this
                                                   property, detor has no records of
                                                   this debt
                                                   As of the date you file, the claim is: Check all that
        PO Box 517                                 apply.
        Titusville, PA 16354-0517                   Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Mortgage
       community debt

 Date debt was incurred                                     Last 4 digits of account number        6570

 2.3    Chase Mortgage                             Describe the property that secures the claim:                 $318,155.00         $529,500.00          $0.00
        Creditor's Name
                                                   33817 N 23rd Dr, Phoenix, AZ
                                                   85085-5039
                                                   Investment property that the X
                                                   husband purchased and manages.
                                                   33817 N 23rd Dr Phoenix, AZ
                                                   85085-5039
        Mail Code LA4-5555                         As of the date you file, the claim is: Check all that
        700 Kansas Ln                              apply.
        Monroe, LA 71203-4774                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     First Mortgage
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             Case 2:20-bk-12947-ER                            Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                         Desc
                                                              Main Document    Page 11 of 12
 Debtor 1 Ludmila Teresa Pyter                                                                             Case number (if known)    2:20-bk-12947-ER
              First Name                  Middle Name                     Last Name


        Specialized Loan
 2.4                                               Describe the property that secures the claim:                 $285,742.00          $539,500.00                $0.00
        Servicing
        Creditor's Name
                                                   9755 W Keyser Dr, Peoria, AZ
                                                   85383-2915
                                                   Investment property that the
                                                   seperated husband purchased and
                                                   manages. 9755 W Keyser Dr Peoria,
                                                   AZ 85383-2915
                                                   As of the date you file, the claim is: Check all that
        PO Box 636005                              apply.
        Littleton, CO 80163-6005                    Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



 Add the dollar value of your entries in Column A on this page. Write that number here:                                $864,431.00
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                               $864,431.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                           page 3 of 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
        Case 2:20-bk-12947-ER                   Doc 15 Filed 05/15/20 Entered 05/15/20 08:44:37                                      Desc
                                                Main Document    Page 12 of 12

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
220 S. Kenwood St Ste 310 Glendale CA 91205



A true and correct copy of the foregoing document entitled (specify): SUMMARY OF AMENDED SCHEDULES, MASTER
MAILING LIST, AND/OR STATEMENTS [LBR 1007-1(c)] will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 05/15/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
bjaquez@ghidottiberger.com sleslie@trusteeleslie.com rkido@shulmanbastian.com ustpregion16.la.ecf@usdoj.gov




                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) _______________, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 05/15/2020         Roland Kedikian                                                  /s/roland kedikian
 Date                       Printed Name                                                     Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

December 2015                                                         Page 2                              F 1007-1.1.AMENDED.SUMMARY
